 I)ECISIONS OF NATIONAL. LABOR RELATIONS BOARDPublishers Printing Co., Inc. and Kenneth Johnsonand General Drivers Local 89, affiliated with the In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Cases 9-CA-12973 and 9- CA-13144October 22, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENEI.I.OOn July 25, 1979, Administrative Law Judge Rob-ert C. Batson issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief. On August 3, 1979, the Adminis-trative Law Judge issued an Errata to his Decision.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record2and the at-tached Decision in light of the Errata, exceptions, andthe brief and has decided to affirm the rulings, find-ings,3and conclusions of the Administrative LawJudge and to adopt his recommended Order, as modi-fied herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-I No exceptions were filed to the Errata. We herein correct the Adminis-trative Law Judge's Decision in accordance with his Errata except for hisreference to the testimony of Scott Buren in the fifth par. of the sec. entitled"The Denial of a Wage Increase to Linda McCoy" in part Ill of the Deci-sion. See fn. 3, infra.2 All transcript references to "Scott Braun" are hereby corrected to reflectthat the employee in question was named "Scott Buren."I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.Our review of the record indicates that the Administrative Law Judge'sdiscussion of the testimony of Scott Buren is accurate only in part. Therecord shows that Buren did not testify that he had never complained aboutSteven Gassman's visits to his machine. Buren also did not testify that henever asked Supervisor Orvil Crigler to get Gassman to leave. He did testifythat he did not recall whether Cngler ever asked Gassman to leave his ma-chine. Further, in reference to a proposed correction by the AdministrativeLaw Judge in his Errata, we find that Buren did not testify at all as towhether or not he had ever complained about L.inda McCoy's work perform-ance. He did testify, however, that McCoy had no difficulty in feeding fourpockets of his saddle stitch machine. Both with regard to Gassman's warningand the denial of a wage increase to McCoy, the record as a whole supportsthe Administrative Law Judge's findings of 8(aH3) violations notwithstand-ing the impact of our corrections as to Buren's testimony.'The Administrative Law Judge inadvertently omitted from his Conclu-sions of Law, recommended Order, and notice the finding that Respondentviolated Sec. 8(aXl) of the Act by ordering Steven Gassman to remove ashirt bearing a prounion slogan. We herein modify the recommended Orderand notice accordingly.tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent,Publishers Printing Co., Inc., Shepherdsville, Ken-tucky, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:1. Insert the following as paragraph l(g) and re-letter the subsequent paragraphs accordingly:"(g) Ordering its employees to remove clothingwhich carries slogans proclaiming support for theUnion."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTIC(E To EMPLO()YEESPOSTED BY ORDER OF THENATIONAL LABOR REAIIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which we were represented by ourattorneys and in which all sides presented evidence, ithas been found that we have violated the NationalLabor Relations Act in certain respects. To correctand remedy these violations, we have been directed totake certain actions and to post this notice.WE WILL NOT discharge or otherwise discrimi-nate against our employees because of theirmembership in or support of General DriversLocal No. 89, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, or any other union.WE WIL. NOI' question our employees abouttheir union activities or the union activities ofother employees.WE WII.L. NOT threaten our employees thatjobs will be lost if they select the Union to repre-sent them.WE WILL NOT threaten our employees withdischarge because of their membership in, orsupport of, the Union.WE WILL NOT tell our employees that they willnever receive another wage increase becausethey support the Union.WE WILL NOT deny our employees wage in-creases because they support the Union.WE WILL NOT order our employees to removeclothing which carry prounion slogans.WE WILL. NO] issue disciplinary warning let-ters to our employees because they support theUnion.WE WILL NOT in any other manner discrimi-nate against or interfere with, restrain, or coerce246 NLRB No. 36206 PUBLISHERS PRINTING CO., INCour employees in the exercise of their rights guar-anteed by Section 7 of the Act.WE WIl.. offer Kenneth W. Johnson immedi-ate and full reinstatement to his former job or, ifthat job no longer exists, to a substantially equiv-alent job for which he is reasonably well quali-fied without prejudice to his seniority or anyother rights or privileges previously enjoyed, andWE WILL make him whole for any loss of earn-ings he may have suffered by reason of our dis-crimination against him, plus interest.WE WILL make Linda McCoy whole for anyloss of earnings she may have suffered by reasonof our withholding her wage increase on Septem-ber 11, 1978, plus interest.WE WILL remove from the personnel file ofSteven Gassman the written warning issued tohim on September 27, 1978. and destroy that andany copies thereof and expunge from all our rec-ords any other references to said warning.PUBLISHERS PRINTING CO., INC.DECISIONSTATEMENT OF THE CASEROBERT C. BATSON, Administrative Law Judge: Thisconsolidated proceeding under the National Labor Rela-tions Act, as amended, 29 U.S.C. §151 el seq. (herein theAct), was heard before me in Louisville, Kentucky, on May2 and 3, 1979, based upon complaints issued by the Re-gional Director for Region 9, (Cincinnati, Ohio) on Novem-ber 2 and December 13, 1978,' in Case 9-CA 12973 andCase 9-CA 13144, respectively, and was thereafter consoli-dated for hearing.'The issues as framed by the consolidated complaint asamended at the hearing and Respondent's answer theretoare whether Publishers Printing Co., Inc. (herein Respon-dent), committed various violations of Section 8(a)(l) of theAct and whether it further violated Section 8(a)(3) of theAct by the discharge of Kenneth W. Johnson, the denial ofa wage increase to Linda McCoy, and the issuance of awarning letter to Steve Gassman, all of whom were employ-ees of Respondent.All parties participated throughout by counsel or otherrepresentatives and were afforded full opportunity to pre-sent evidence and arguments and to file post-hearing briefs.Briefs have been received from the counsel for the GeneralCounsel and Respondent. Record and briefs have beencarefully considered.Upon the entire record, including briefs and argumentand my observation of the testimonial demeanor of the wit-' All pertinent events in this case occurred during calendar year 1978. andunless otherwise indicated all months and dates hereafter refer to 1978.2 The charge in Case 9-CA- 12973 was filed by Kenneth W. Johnson, anindividual, on September 18, and the charge in Case 9-CA-13144 was filedby General Dnvers Local Union No. 89. affiliated with the InternationalBrotherhood of Teamsters. Chauffeurs, Warehousemen and Helpers ofAmenca, herein the Union, on November Inesses testifying under oath' and upon substantial reliableevidence. I make the following:FINDINGS ANI) CON(CI.USIONSI. BUtSINESS OF RESPONDENTThe complaint alleges. Respondent admits, and I findthat it is a Kentucky corporation engaged in publishingmagazines for commercial customers at its Shepherdsville,Kentucky. facility. During the 12-month period immedi-ately preceeding the issuance of the complaint herein Re-spondent sold and shipped goods and materials valued inexcess of $50,000 to customers located directly outside theState of Kentucky. Accordingly. I find that at all times ma-terial herein Respondent is, and has been, an employerwithin the meaning of Section 2(2) engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INV()LVEI)The complaint alleges, the answer admits, and I find thatthe Charging Party Union is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRA(CII('SThe union campaign giving rise to the alleged unfair la-bor practices litigated here was initiated by employees Ken-neth Johnson and Steven Gassman, both alleged discrimi-natees herein, on September 13, when they visited UnionBusiness Agent Gene Gaddis and obtained a sufficientnumber of authorization cards to commence a campaign.'They returned to the plant at or about 6 p.m. that day andsolicited cards from about six night-shift employees in thecompany parking lot. On September 14 and 15 Johnsonand Gassman reported to the plant early and passed outcards to employees in the parking lot for a total of 50 or 60cards. They also gave several cards to Linda McCoy, analleged discriminatee herein, who solicited employees work-ing on the second shift.5This campaign resulted in the filingThe facts found herein are based upon the record as a whole and uponmy observations of the witnesses testifying under oath. Credibility resolu-tions have been derived from such record and observations. with due regardfor the logic of probability under the teachings of N.L.R.B. v. Walton Manu-facruring Company & Loganville Pants Co.. 369 U.S. 404 (1962. No testi-mony has been pretermitted. and testimony not discussed has been in con-flict with credited testimony or is incredible and unworthy of belief.'4 There have been at least two previous union campaigns at Respondent'splant which resulted in the filing of unfair labor practice charges and theissuance of complaints which culminated in hearings and the issuance ofBoard Orders finding that this Respondent had violated the Act. On Febru-ary 27. 1962. the Board issued its Order in Publishers Printing Company. 135NLRB 1278 11961), wherein it found that this Respondent had violated Sec.8(aN 1) of the Act by coercive interrogation of its employees and by threaten-ing its employees that it would close the plant if the union were selected torepresent them. In Publishers Printing Co., Inc.. 233 NLRB 1070 (1977), theBoard found that in response to a union campaign at that time this Respon-dent had coercively interrogated its employees, threatened its employeeswith layoff or plant closure if they selected the union, threatened employeesthat other employees had been fired for soliciting union cards and that theywould lose their jobs for talking about the union, and had maintained andenforced an invalid no-solicitation rule. The Board further found that Re-spondent had discharged two employees because of their union activity.5 The foregoing findings are based upon the undisputed and credited testi-mony of Johnson, Gassman. and McCos207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof a petition for certification in Case 9- RC 12665 on Octo-ber II.With respect to Respondent's knowledge of these unionactivities, on September 14 Kenneth Johnson observed Su-pervisor Jerry Johnson talking with Plant SuperintendentKarl Gerhard, shortly after which Jerry Johnson motionedKenneth to come into the restroom. When Kenneth com-plied Jerry Johnson asked him what he was doing. Kennethreplied that he was passing out union cards, to which Jerryreplied that Kenneth had gotten himself into a lot of trou-ble and to be careful and not get caught. Kenneth told Jerrythat he had started and had to go on and finish. Jerry John-son was not Kenneth Johnson's supervisor, but they weregood friends.On the morning of September 15, Kenneth Johnson's su-pervisor, Bea Noe, came to Johnson's machine, and afterasking Steve Gassman to excuse himself he told Johnsonthat he should stay out of the foreman's way because theywere going to fire him for the first reason they could get.While the Union was not mentioned in this conversation, Ifind, as the General Counsel argues, that in view of John-son's unassailed work record Noe's admonition to Johnsonwas prompted by his union activities and her knowledge ofRespondent's intention to terminate him.6The 8(a)(1) AllegationsFrank SimonAbout midafternoon on September 14 Foreman RonaldPierce went to Kenneth Johnson's work station and toldhim that the company president, Frank Simon, wanted tosee him in his office. Pierce was not Johnson's supervisor,and this was the first time in Johnson's 3 years of employ-ment that he had been summoned to the president's office.According to Johnson, Simon initiated the conversation bytalking about unions in general and told him that they werebad for the Company, and that people would lose theirjobs. Simon told Johnson that two employees had givenhim two union cards and told him that Johnson had passedthem out. Johnson denied it. Simon asked why they wouldsay that if it were not true. Johnson told Simon that hewould have to ask the employees. Simon asked Johnsonwhy the employees would want a union there, and Johnsonrelated a few complaints including one of his own, that hewanted to be promoted to a different job so he could makemore money. Simon told Johnson that Foreman RonaldPierce was training employees to operate the muler (a bind-ing machine), on Saturdays, and that he could start comingin on Saturdays to get the training. Simon also told Johnsonthat if his customers found out that he was having uniontrouble they would pull out.'The foregoing is based upon the undisputed and credited testimony ofJohnson. Neither Jerry Johnson nor Bea Noe was called by Respondent totestify with respect to this rather significant testimony of Johnson, whichestablishes undisputed company knowledge of Johnson's union activity andis strong evidence that Respondent intended to seize upon any pretext to firehim for his union activity. While these conversations are not alleged to con-stitute independent violation of Sec. 8(aX I), the statements made by thesesupervisors are damaging to, and at odds with. Respondent's defense, andRespondent's failure to explain why they did not testify warrants an infer-ence that their testimonies would have been unfavorable to it had they testi-fied. Martin Luther King, Sr., Nursing Center. 231 NLRB 15 (1977).Simon admits calling Johnson into his office but assertsthat it was because of a report he had gotten from John-son's supervisor, Bea Noe, that Johnson was unhappy withhis job and dissatisfied with his pay and her request that hetalk with Johnson and try to retain him as an employee.Simon testified that Noe told him that she would sent John-son in just before lunch. Simon's version is that the conver-sation involved Johnson's telling him that he was unhappywith his job and salary and that he explained to Johnsonabout the training session Foreman Pierce had on Satur-days. Simon was asked on direct examination if there wereany discussion concerning the Union. He replied that hedid not "believe" that there were any discussion at all but ifthere were it involved his telling Johnson that he had ob-tained some work from a plant that had been struck by theUnion and his observation that they were fortunate to offerstability.Simon impressed me as being less than candid through-out his testimony, whereas Johnson testified in a straight-forward and convincing manner. Furthermore, it is evidentthat some of Respondent's supervisors knew of Johnson'sunion activities at that time, and I am convinced that Si-mon also knew.' Additionally, Supervisor Bea Noe couldhave corroborated Simon's testimony that she asked him totalk with Johnson, which was the reason for the conversa-tion as asserted by Simon, but was not called to do so.Accordingly, I find that on September 14 Simon coer-cively interrogated Johnson with respect to his union activi-ties and the reason the employees wanted the Union andthreatened that employees would lose their jobs if they se-lected the Union to represent them.About noon on September 15, 2 to 3 hours after Johnsonwas terminated, Supervisor Bea Noe instructed Steve Gass-man to report to Simon's office. According to Gassman,Simon asked him if he had seen any union authorizationcards. Gassman denied that he had. Simon told him that hewas a liar and snapped his fingers and said "I'd be gonethat quick." Simon then told Gassman "to go on out."Simon admits to a conversation with Gassman aboutnoon on September 15 but contends that it arose out of arecommendation by Gassman's supervisor, Bea Noe, thatGassman would be a good man to train as a cheshire ma-chine operator to replace Kenneth Johnson, whom they ex-pected to be moved up to another job. According to Simon,he asked Gassman if he would like the opportunity andGassman appeared interested. He denies that there was anymention of the Union at that time or that he knew anythingabout the union activity.I credit Gassman's version of this brief conversation.While it is true that, when Simon talked with Johnson onSeptember 14, Johnson expressed an interest in learning tooperate the muler, and it is also true that Gassman did7 This is evidenced by Jerry Johnson's September 14 conversation withKenneth Johnson.I The General Counsel also alleges that Simon threatened Johnson thatthe plant would close if the Union were selected. Johnson's testimony in thisregard is too uncertain and equivocal to credit. Johnson testified. "I think healso told me he would close the doors before he'd let a union come in." Q:"Did he say that?" A: "Yes. I'm pretty sure. I'm pretty sure he said it. Hesaid people would lose their jobs." Johnson was clearly equating the state-ment that people would lose their jobs with plant closure. This testimonyfalls short of convincing me that Simon made an overt threat to close theplant.208 PUBI.ISHERS PRINTING CO.. INC.replace Johnson as the cheshire machine operator, at thetime of Simons conversation with Gassman on September15 Johnson had already been fired. Again. testimony fromBea Noe might have provided some substance to Simon'sversion of the purpose of the interview. but she was notcalled to do so.Later on September 15. about 4 p.m.. Supervisor BeaNoe told second-shift employee Linda McCoy that Simonwanted to see her in his office. McCoy went to Simon'soffice as directed, and Simon informed her that he hadheard that she was passing out union cards. McCoy statedthat she did not deny it. Simon gave her a piece of paperwith the rules and regulations and told her, "Wle can'thave this, this is trouble." McCoy told Simon that shethought he knew why it was happening and asked if hewould like her to "punch out." Simon told her that all hewanted her to do was go out and work for the Company.not for the Union.Simon was not specifically questioned about this conver-sation. Simon testified that he did not recall any conversa-tion with McCoy about the Union or stating that the Unionwas trouble.McCoy impressed me as a forthright witness who wasattempting to testify truthfully. Accordingly I credit hertestimony in this regard. Insofar as this record reveals,Johnson, Gassman, and McCoy were the only employeessoliciting other employees to sign cards. Simon's interroga-tion of McCoy is in the same vein as his interrogation ofGassman and Johnson. I find that Simon coercively interro-gated McCoy concerning her union activities.In August, Linda McCoy was due a semiannual review,and she contends an automatic wage increase which she didnot get. As more fully set forth below, on October 12. in thecourse of trying to get the raise, she approached Frank Si-mon in the hallway and asked why she had not gotten herraise. Simon replied ..."raise? You look like a raise afterall the trouble and confusion you have caused my com-pany, you're not going to get a raise now or never." Simonadmits to a brief conversation with McCoy about her raise.He testified that in reply to her question about the raise hetold her, "when you get your production up and do yourjob you'll get your raise, but there is no way you can get ituntil you do that."I credit McCoy. The statement made by Simon consti-tutes a threat that she would not get her raise because of herunion activity. As noted above, the representation case pe-tition was filed on October II 1, and it is reasonable to inferthat Simon was aware of that fact at the time of his conver-sation with McCoy, who was known to him to be active forthe Union.Orvile CriglerAbout October 12, Linda McCoy went to Plant Superin-tendent Gerhard's office and complained to her second-shiftforeman, Orvile Crigler, about other employees harassingher. She told Crigler that she thought the employees hadbeen put up to it. During the conversation, according toMcCoy, Crigler told her that Simon had been good to theemployees and that he could have closed the doors whenthe train hit the plant in December 1977. but that he hadstayed open. Crigler then told her. "Linda. if the unioncomes in he'll close the doors." Crigler admits the foregoingconversation except to deny that he told McCoy that theplant would close if the union came in.As heretofore noted, McCox impressed me as a truthfulwitness, and I credit her version of the conversation andfind that Crigler threatened that the plant would close if theUnion came in.Karl GerhardOn September 22, Steve Gassman wore a T-shirt to theplant on which was written, "Don't simonize, unionize."About an hour after work started Plant SuperintendentGerhard approached Gassman and ordered him to removethe shirt. Gassman asked if he should go home and getanother. Gerhard repeated that he must remove the shirt.Gassman's immediate supervisor, Bea Noe, suggested thatGassman turn the shirt inside out, which he did. The fore-going is admitted by Gerhard. who testified that he felt thatthe shirt was an insult to Frank Simon and should not beworn.It appears that Gassman was the only employee to everwear a prounion T-shirt at the plant. The record is clearthat commercially printed T-shirts bearing various legendswere worn in the plant without incident, including shirtsmarked with a marijuana leaf. I agree with the GeneralCounsel that Respondent violated Section 8(a)( 1 ) of the Actby ordering Gassman to remove his shirt which bore a clearprounion legend. While it is clear that the word "simonize"in the legend had reference to Respondent's president,Frank Simon, the total legend is in no way insulting, andthe order to remove the shirt interfered with Gassman'sSection 7 right to proclaim his support for the Union.The 8(a)(3} AllegationsThe Discharge of Kenneth W. JohnsonKenneth Johnson was first employed by Respondent inDecember 1973 and was discharged September 5, 1978.During the last 3 years of his employment he was a cheshiremachine operator in the mailing department. and at thetime of his discharge he was under the supervision of BeaNoe. The circumstances surrounding Johnson's dischargeare not in substantial dispute. As heretofore noted Johnson,along with Gassman, initiated the union activity on Sep-tember 13 and passed out union cards in the parking lotthat afternoon and on the morning of September 14 and the15. On the morning of September 14 Supervisor Jerry John-son admonished Kenneth Johnson that he was in a lot oftrouble and not to get caught. Also on September 14, FrankSimon told Johnson that two employees had given himcards and reported that Kenneth had passed them out. Onthe morning of September 15 Johnson's supervisor, BeaNoe, warned him that he should stay out of the way of theother foremen because they were going to fire him the firstchance they got.'On September 15 Johnson reported for work at 7:30 a.m.,and his testimony that there was no work in his area andI Except for the conversation with Frank Simon. the foregoing is not indispute209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat eight or nine employees just stood around is not dis-puted. At or about 9 a.m. Johnson went to the press depart-ment some 150 feet away and engaged press employee SlickParsley in conversation for 3 to 5 minutes. At that time thepressroom supervisor, Joe Gast, approached Johnson andtold him that he did not belong there and to get his "ass"out. Johnson replied, "1 ain't done a god damn thing," andstarted to walk off. Gast called him and pointed his fingerat him and said. you're fired" and walked toward PlantSuperintendent Karl Gerhard's office. Johnson returned tohis department where there was still no work to be done. Afew moments later Gerhard came to the mailing depart-ment and called Johnson outside by the warehouse doorand asked whv he had "cussed Joe Gast out." Johnson toldhim it was Gast who had done the cussing, and Gerhardsaid that he would talk with Gast. About 15 minutes laterGerhard returned and showed Johnson a copy of what wasapparently the employees handbook; he had underlined"insubordination" and asked Johnson if Cast had fired him.Johnson told him that Cast had said he was fired, and Ger-hard told him that he was going to have to "stick with it"and let him go.The only relevant dispute about the foregoing is thatGast testified that he told Johnson to get out of' his depart-ment, and Johnson replied "get out of my f-shit," at whichtime Gast told him he was fired for insubordination. Gasttestified that he had observed Johnson talking with Parsleyfor 30 to 45 seconds before he fired him. Gast further testi-fied that employees in the press department were withoutwork an average of 5 to 7 hours a week, during which timethey were supposed to stay in their department but admit-ted that they did not always do that. Gast also admittedthat he had never fired anyone for profanity during his 13years as a foreman but testified that he had fired employeesfor insubordination. Gast had never before discharged anemployee who did not work under his supervision andstated that he did not consult with Bea Noe, Johnson's im-mediate supervisor, prior to discharging him.Respondent contends that Johnson was discharged forusing profane language toward a supervisor and that, inany event, it had no knowledge of his union activities atthat time. The General Counsel's theory is that the incidentwas seized upon by Respondent to discharge him for hisunion activities.The evidence is overwhelming and undisputed that Re-spondent had knowledge of the union activity and of John-son's leading role in such activity. All employee witnesseswho testified, except former employee Scott Buren, crediblytestified that the use of foul and profane language by bothemployees and supervisors was commonplace and an everyday occurrence. While there is no evidence that employeesused such language toward supervisors in an angry or offen-sive manner, the evidence does not establish that Johnson'sretort, assuming Cast's version to be correct, was used insuch manner. However, I credit Johnson's version. Gast tes-tified that he was hard of hearing, and that the presses wererunning during the verbal exchange with Johnson which ledto his discharge. Thus, Gast may well not have distinctlyheard what Johnson said. Furthermore, Johnson crediblytestified that he knew Gast on a personal basis and hadplayed softball with him, and that such language was notuncommon between them.I find and conclude that the General Counsel has estab-lished by a preponderance of the evidence that Respondentdischarged Johnson because of his union activities. Johnsonwas a valued employee of relatively long tenure, 3-1/2years, as is evidenced by Simon's testimony that Johnson'ssupervisor, Bea Noe, did not want to lose him. Respondentknew of Johnson's union activity at least by the morning ofSeptember 14 when Johnson told Supervisor Jerry Johnsonthat he had been passing out union cards and was admon-ished by Jerry Johnson not to get caught. Just prior to hisdischarge Johnson was told by his own supervisor, in effect,that the foremen were looking for a reason to fire him. Thetransgression for which Respondent assertedly dischargedhim appears to be, at most, relatively minor in the contextof Respondent's operations, and Gast testified that he hadnever fired an employee for profanity before. Furthermore,Gast was not Johnson's supervisor, yet he discharged him,which action was affirmed by the plant superintendentwithout consultation with Johnson's supervisor. Moreover.after Johnson's discharge he encountered Gast at a com-pany dance,'0where Gast told him that he was no gentle-man for refusing to shake hands with him. Johnson toldGast that Gast was not a gentleman because he had firedhim for trying to get the Union in. Gast did not deny theaccusation but merely retorted that Johnson had cheated."Accordingly, Johnson's discharge on September 15 violatesSection 8(a)(3) and (I) of the Act.The Written Warnings Issued to Steve GassmanThe complaint alleges that a written warning dated Sep-tember 27 and issued to Steve Gassman by the second-shiftbindery foreman, Orvile Crigler. violates Section 8(a)(3)and ( 1) of the Act.Gassman replaced Kenneth Johnson as cheshire machineoperator in the shipping department when Johnson was ter-minated. On September 27 Gassman worked 2 hours over-time, 4:30 to 6:30 p.m., during the course of which he wentto the warehouse to get a jack to move a skid of books.According to Gassman., he was away from his departmentfor about 5 minutes, and when he returned second-shiftbindery department Foreman Orvile Crigler presented himwhich a written warning stating:Steve was observed again visiting around the plantaway from his assigned working place and talking toemployees. This warning issued with the understand-ing that disciplinary action will be taken for future of-fenses of this nature. Warning is in accordance withpolicy booklet, page 47, paragraph (i).T'he policy manual provision referred to in the warningnotice states as a reason for discharge, "(i) Changing yourworking place without orders, or visiting around the plantaway from your assigned working place." Gassman refusedto sign the warning and reported it to his supervisor, BeaNoe, who told him to stay in his department or to havesomeone with him when he left to keep himself out of trou-ble.According to Crigler, about 4:30 p.m. on September 27,he observed Gassman in the bindery department talking to0 Johnson's wife is still employed by Respondent.H Gast did not deny Johnson's version of' this encounter.210 PUBILISHERS PRINTING (O.. INC(.three or four employees and leaning over their machine. lieasked Gassman to leave, and Gassman shrugged his shoul-ders and stood there. Crigler stated that saddle stitcher op-erator. Scott Buren, asked him to have Gassman leave so hecould operate his machine. Crigler then reported the inci-dent to Plant Superintendent Gerhard. at which time theyconsulted the policy manual and determined that (iassmanwas due a warning under the provisions of paragraph (i) ofpage 47. and Gerhard prepared the notice and attempted togive it to Gassman.Former employee Scott Buren was called b the GeneralCounsel on rebuttal and testified that. while Gassman hadvisited him at his work station for 5 or 10 minutes at a time,he had never complained about it or asked Crigler to gethim away. Crigler admitted that he had never given anyother employee from another department a writtei warningfor being in his department because they "usually" leftwhen he asked them to do so.I credit Gassman's version of' the events giving rise to hisreprimand. Scott Buren denies that (iassman was at hismachine for 30 minutes or more, as testified by Crigler. andthat he asked Crigler to have him leave. He also denies thatCrigler gave Gassman the warning notice while still at hismachine. At this time Respondent was well aware thatGassman was the leading and most vocal union adherentleft in the plant. On September 15 Simon had called Gass-man a liar when he denied having seen the union cardsshown him by Simon and told him that he could be "gonethat quick." A week later Plant Superintendent Gerhardhad forced Gassman to remove his prounion T-shirt.I find and conclude that Respondent issued the warningnotice to Gassman because of his union activities and tobuild a file on him which might support his discharge. Atthis time Johnson had already filed with the Board chargesalleging that his discharge was unlawful, and thus Respon-dent was more cautious with Gassman. Significant. in myview, is the fact that as in the case of Johnson. this disciplin-ary action was taken against Gassman by a supervisor ofanother department. indeed another shift, without consulta-tion with Gassman's own supervisor. This is another in-stance where the testimony of supervisor Bea Noe mighthave shed some light on how long Gassman was away fromhis department and for what reason. However, Respondentdid not call her and gave no reason for its failure to do so.Accordingly, I find that the reprimand issued to Gass-man on September 27 violates Section 8(a)(3) and (I) of theAct.The Denial of a Wage Increase to Linda McCoyThe complaint alleges that Respondent denied a wageincrease to Linda McCoy on September 18 because of herunion activities. Respondent contends that the wage in-crease was denied because of her slow work.McCoy was first employed by Respondent in 1973 andworked in the mail room as a part-time employee until Feb-ruary 1975, when she left. She was reemployed in August1976 on a full-time basis as a pocket feeder in the binderydepartment and worked on the first shift until SeptemberI I, when she and several other employees were transferredto the second shift. Respondent's employees are given writ-ten evaluations by their respective supervisors every 6months, and based upon those evaluations and consultationwith Company President Simon. the employees are gener-ally' given a wage increase until they reach the top of thescale in their classifications. McC'o' had received a 20-cents-per-hour wage increase each 6 months since she hadreturned to work in August 1976. McCoy's first-shift super-visor, Ronald Pierce, prepared such a written evaluation ofher for the 6 months preceding August 31. wherein he ratedher average in every category with an overall rating of sat-isfactory and noted. "Linda feeds pockets very well but willnot go out of her way to do anything more." He made nowritten recommendation with respect to a wage increase.When McCoy and another bindery employee, VickieSummers, did not receive their expected wage increaseabout the first part of September they went to see Pierce.who told them that their raises had been turned in to theoffice, and that they would receive them along with theirshift differential in their first paycheck after they went tothe second shift on September II. Attempting to verif, thisstatement, McCoy and Summers talked with Simon, whotold them that he did not know if their raises had beenturned in.'2Summers received her expected raise in the firstpaycheck for the period beginning September I , whichwas apparently September 22. McCoy did not receive herexpected raise and again went to Pierce and asked why.Pierce told her that he thought she had received it. MIcCostold Pierce that she knew why she had not received herraise and stated that it was because of her union activities.Pierce replied. "it could be. I'm company."' Pierce alsotold McCoy that Orvile Crigler had told him not to give hera raise because she was slow. Following this incidentMcCoy went to Simon and told him she would like to knowwhy she had not gotten her raise: in reply Simon said. "...raise? You look like a raise after all the trouble and confu-sion you've caused my company. you're not going to get araise now or never.Respondent contends that McCoy's semiannual wage in-crease was withheld in August because she was a slowworker and did not deserve the raise. According to FrankSimon, on September 13 he discussed with Pierce his evalu-ations of McCoy and Summers, who had been transferredto the second shift, and Pierce recommended that the wageincrease be withheld from McCoy because she refused tofeed more than two pockets at a time. whereas the otherpocket feeders were feeding four. Pierce recommendedSummers for a raise. Simon then discussed Pierce's ap-praisal of McCoy with Crigler. her second-shift supervisor,for whom she had worked 2 days at that time. Crigler toldSimon that McCoy had not made any improvement sinceshe had been on his shift and would feed only two pockets.Respondent contends that it was at this time, prior to anyunion activity, that the decision was made not to giveMcCoy her raise.The credible evidence in this record does not establishthat McCoy was a slow worker who performed only abouthalf the work expected from her or that her supervisor forthe preceding 6 months had recommended that her wage1 I appears that these conversations with Pierce and Simon occurred onabout September 12i~ The foregoing is based upon McCoy's credited testimon. Pierce was notcalled to testify.211 DECISIONS OF NATIONAL, LABOR RELATIONS BOARDincrease be withheld. First, Pierce's written evaluation ofMcCoy for the period here in question is about the same asfor the preceding period, ending February 1978, at whichtime McCoy received her usual increase. The written nota-tion on the evaluation is, "Linda feeds pockets very well butwill not go out of her way to do anything more." It appearsfrom this language that whatever deficiencies McCoy mayhave had her performance as a pocket feeder was not beingcriticized by Pierce. Second, although Crigler had beenMcCoy's supervisor for only 2 days on September 13 hetestified that from his observation she was only feeding twopockets, whereas the other pocket feeders were feedingfour, and that he had received complaints from the saddle-stitch machine operator about McCoy's being slow. Oncross-examination Crigler testified that the operator whohad complained about McCoy was Scott Buren. The Gen-eral Counsel called Scott Buren as a rebuttal witness, andBuren credibly denied that he had complained aboutMcCoy. He also testified that during the period of time heworked with McCoy, which was after McCoy transferred tothe second shift, her work was commensurate with the otherpocket feeders. Summers, who also worked with McCoy,testified that McCoy performed her job as well as others. Asnoted above, Pierce did not testify.Respondent learned of McCoy's union activities at leastby September 15, when she told Simon that she did notdeny his accusation that she was passing out union cards. Itis undisputed that in early September Pierce had told bothMcCoy and Summers that they would receive their semian-nual wage increases along with their shift differentials whenthey went to work on the second shift. Summers receivedher increase. McCoy did not. There is no documentary evi-dence of any decision being made with respect to McCoyon September 13, as claimed by Simon and Crigler. I findthat no such determination was made on that date. Criglertestified that he had never denied an employee this semian-nual increase, and the record is clear that the increases hadbeen given to employees whose evaluations were averageand satisfactory, as was McCoy's for this period.Accordingly, I find that Respondent denied McCoy herwage increase beginning with the pay period on SeptemberII11, when Summers received her increase, because of heractivities on behalf of the Union, and that such denial vio-lates Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAWI. Jurisdiction is properly asserted in this proceeding.2. By coercively interrogating its employees concerningtheir union activities and the union activities of other em-ployees, threatening its employees that they would losetheir jobs if the Union were selected to represent them,threatening its employees with discharge for engaging inunion activities, and threatening its employees that theywould never receive wage increases because of their unionactivities, Respondent has engaged in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1)and Section 2(6) and (7) of the Act.3. By discharging and thereafter failing and refusing toreinstate employee Kenneth W. Johnson, denying a wageincrease to employee Linda McCoy, and issuing a writtendisciplinary warning letter to employee Steven Gassman,Respondent has further engaged in unfair labor practicesaffecting commence within the meaning of Section 8(a)(3)and ( ) and Section 2(6) and (7) of the Act.4. Respondent has not otherwise violated the Act.THE RE ID)YHaving found that Respondent herein has committedcertain unfair labor practices, it shall be ordered to ceaseand desist therefrom and from in any other manner inter-fering with, restraining, or coercing its employees4in theexercise of their Section 7 rights and to take certain affirma-tive action designed to effectuate the purposes and policiesof the Act. The affirmative action Respondent shall be or-dered to take shall include the posting of the usual informa-tional notice to employees and the offer of immediate andfull reinstatement to employee Kenneth W. Johnson to hisformer job or. if that job is no longer available, to a sub-stantially equivalent job without prejudice to his seniorityor other rights and privileges and to make him whole forany loss of earnings he may have suffered by reason of'Respondent's discrimination against him, with interestthereon to be computed in the manner set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977)." Respondentshall further make whole employee Linda McCoy for anyloss of earnings she incurred by reason of its unlawful de-nial of her wage increase on or about September 11, 1978,with interest thereon as set forth above. Finally, Respon-dent shall be ordered to remove from the personnel files ofemployee Steven Gassman the written disciplinary noticedated September 27, 1978, and destroy the same and allcopies thereof and to expunge from all its records any refer-ences to such notice.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct I hereby issue the following:ORDER'6The Respondent, Publishers Printing Co., Inc., Shep-herdsville, Kentucky, its officers, agents, successors, and as-signs shall:1 A broad cease-and-desist order is warranted in this case in view of Re-spondent's proclivity to violate its employees Section 7 rights as evidencedby the Board's previous findings and orders in the cases cited in fn. 4. herein.This Employer is a repeat offender and an egregious violator of the Actwithin the purview of those terms as used by the Board in Hickmott Foods,Inc.. 242 NLRB 1357 (1979). Cf. N.L.R.B. v. Entwistle Manufacturing Com-pany, 120 F.2d 532 (4th Cir. 1941), enfg. 23 NLRB 1058 (1940).1" See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962). TheGeneral Counsel requested that I recommend that interest on the backpaybe computed at the rate of 9 percent per annum rather than as provided inFlorida Steel, supra. On May 17, 1979, the Board issued its decision in Nee-ley's Car Clinic, 242 NLRB 335. wherein it rejected the Administrative LawJudge's recommendation that interest be computed at the rate of 9 percentper annum and adhered to the Florida Steel, formula. While the Board didnot articulate any rationale for continuing to adhere to the Florida Steelformula, it is clear that it has not chosen at this time to opt for higher intereston backpay awards.16 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.212 PUBLISHERS PRINTING CO., INC.I. Cease and desist from:(a) Discharging or otherwise discriminating against itsemployees to discourage membership in or support of Gen-eral Drivers Local No. 89, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs. Warehousemen andHelpers of America, or any other union.(b) Coercively interrogating its employees concerningtheir union activity and the union activity of other employ-ees.(c) Threatening its employees that jobs would be lost ifthey selected the Union to represent them.(d) Threatening its employees with discharge because oftheir membership in, or support of, the Union.(e) Telling its employees that they would never receiveanother wage increase because of their union activity.(f) Denying its employees wage increases because oftheir union activity.(g) Issuing disciplinary warning letters to its employeesbecause of their union activity.(h) In any other manner discouraging membership in alabor organization or interfering with, restraining, or coerc-ing its employees in the exercise of rights guaranteed bySection 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer Kenneth W. Johnson immediate and full rein-statement to his former position or, if that position nolonger exists, to a substantially equivalent position withoutprejudice to his seniority or other rights and privileges.(b) Make Kenneth W. Johnson whole for any loss ofearnings he may have suffered by reason of the discrimina-tion against him with interest thereon as provided in "TheRemedy" section above.(c) Make Linda McCoy whole for any loss of earningsshe may have suffered by reason the denial of her wageincrease on or about September 11, 1978, with interestthereon as provided in "The Remedy" section above.(d) Remove from the personnel file of Steven Gassmanthe written warning issued to him dated September 27.1978. and destroy that and all copies thereof and expungefrom its records any other references to said warning.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying. all pay-roll records, social security payment records, timecards.personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(f) Post at its place of business copies of the attachednotice." Copies of said notice, on forms provided by theRegional Director for Region 9. after being duly signed byRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered, de-faced. or covered by any other material.(g) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this recommended Order,what steps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges unfair labor prac-tices not found herein.I' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National t.abor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."213